Filed 12/22/21 HS&S Restaurants v. Syed CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


HS&S RESTAURANTS, INC.,                                         2d Civ. No. B309772
                                                              (Super. Ct. No. 56-2020-
     Plaintiff and Appellant,                                 00540991-CU-PN-VTA)
                                                                 (Ventura County)
v.

KALEEM SYED,

     Defendant and Respondent.




      HS&S Restaurants, Inc. (HS&S) owns and operates four
Burger King restaurants in Alaska under a Franchise Agreement
with Burger King Corporation. Kaleem Syed, Rashid Hameed
and Gurmit Singh are the company’s shareholders. The
underlying litigation involves a contentious dispute among the
shareholders.
      HS&S appeals the Right to Attach Order and Order for
Issuance of Writ of Attachment After Hearing (Order) entered on
October 23, 2020. Among other things, the Order requires HS&S
to transfer to the levying officer cash proceeds of deposit accounts
in the sum of $260,000, wherever located. HS&S contends the
Order must be vacated because (1) the trial court lacked
jurisdiction to order turnover of assets in another state and (2)
there is no basis for a turnover order on a deposit account.
       In his respondent’s brief, Syed asserts that the appeal is
now moot. On May 26, 2021, the trial court entered a stipulation
and order requiring HS&S to hold all funds in its bank account
“with no further distributions or loan payments to be made to any
party except for payments made pursuant to an agreement
signed by all parties or court order.”1 HS&S also agreed to
transfer “funds currently set aside for [Syed]” to the client trust
account for counsel for HS&S, “to be held until there is an
agreement for disbursal signed by all parties or court order.”
       Syed claims the stipulation and order “effectively rendered
the Order meaningless” in that “[f]unds belonging to HS&S are
presently subject to court order, which has the same effect as a
writ of attachment.” HS&S previously rejected Syed’s offer to
stipulate to vacate the Order and to dismiss the appeal.
       In supplemental briefing, HS&S maintains the appeal is
not moot for a variety of reasons. In response, Syed reiterates his
belief that the appeal is “practically moot” but “does not object to
an order from this Court instructing the trial court to vacate the
[Order].” This is the specific relief sought on appeal.
       We accept Syed’s concession that vacation of the Order is
appropriate “[g]iven the circumstances” and shall reverse and


      1 On our own motion, we take judicial notice of the
Stipulation and Order That the Parties Take Certain Actions
Prior to Resolution of Suit, filed on May 26, 2021. (Evid. Code, §§
452, subd. (d), 459.)




                                 2
remand for that purpose. (See, e.g., In re J.G. (2019) 6 Cal.5th
867, 885.)
                          DISPOSITION
      The Order entered on October 23, 2020 is reversed and the
matter is remanded with directions to vacate the Order in its
entirety. In the interests of justice, the parties shall bear their
own costs on appeal.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      YEGAN, Acting P. J.



      TANGEMAN, J.




                                 3
                  Vincent J. O’Neill, Judge
                   Ronda J. McKaig, Judge
              Superior Court County of Ventura
               ______________________________

     Raskin Gorham Anderson Law, Gary J. Gorham; Norman
Dowler, Andrew H. Covner for Plaintiff and Appellant.
     Ferguson Case Orr Paterson, Michael A. Velthoen, for
Defendant and Respondent.




                             4